DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-18, in the reply filed on 04/28/2022 is acknowledged.
This application is in condition for allowance except for the presence of claims 19-20 directed to invention non-elected without traverse.  However, since the claims are product-by-process claims requiring all the limitations of claim 1 and are distinct from the product of the prior art, the claims have been rejoined. 
	
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: US 2007/0204902 A1 to Dutta et al. is the closest prior art.  Dutta discloses a solar cell manufacturing method wherein the semiconductor substrate (600) comprises a pyramid shaped structure (607) and a trapezoidal shaped structure (610) (fig. 6B and [0050-0053]).  
However, Dutta fails to disclose that the pyramid and trapezoidal shaped structures are formed the claimed process of “re-etching the surface of the original semiconductor substrate by using the first oxide layer as a mask, to etch each of the plurality of original protrusions in the second original regions to form a pyramid structure, such that part of the original first doped layer in the second original regions is etched to form a second doped layer, and such that the original semiconductor substrate is etched to form a semiconductor substrate with first regions and second regions, the first regions comprise a plurality of protrusions, the first regions are formed from the first original regions respectively, the second regions are formed from the second original regions respectively, the plurality of protrusions are formed from the plurality of original protrusions in the first original regions respectively, and a cross-sectional shape of each of the plurality of protrusions in a thickness direction of the semiconductor substrate is trapezoidal or trapezoid-like; and removing the first oxide layer, retaining the original first doped layer in the first regions as a first doped layer, at least part of the plurality of the protrusions forms the first doped layer, a doping concentration of the first doped layer is greater than a doping concentration of the second doped layer, the selective emitter solar cell including the first doped layer in the first regions and the second doped layer in the second regions”.
Search did not reveal any other pertinent art that discloses claimed method of forming the selective emitter cell, specifically forming one shaped structure, and subsequently changing to another shaped structure. 
The relevant prior art (see attached PTO-982) alone or in combination fails to disclose the claimed process of forming the selective emitter solar cell, specifically the process steps as mentioned above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence/Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MOWLA whose telephone number is (571)270-5268.  The examiner can normally be reached on M-Th, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GOLAM MOWLA/Primary Examiner, Art Unit 1721